Case 19-40682-pwb   Doc 24    Filed 06/12/19 Entered 06/12/19 10:22:57   Desc Main
                             Document      Page 1 of 30
Case 19-40682-pwb   Doc 24    Filed 06/12/19 Entered 06/12/19 10:22:57   Desc Main
                             Document      Page 2 of 30
Case 19-40682-pwb   Doc 24    Filed 06/12/19 Entered 06/12/19 10:22:57   Desc Main
                             Document      Page 3 of 30
           Case 19-40682-pwb                    Doc 24           Filed 06/12/19 Entered 06/12/19 10:22:57                                        Desc Main
                                                                Document      Page 4 of 30




                                                     Shaw Industries Group, Inc. P. O. Box 2128 Dalton, GA 30722-2128
Name                              Company                                          Employee ID     Pay Period Begin      Pay Period End          Check Date      Check Number
Daniel Salazar                    Shaw Industries Group, Inc.                      0007364873           08/26/2018           09/01/2018          09/06/2018

                                                         Gross Pay          Pre Tax Deductions            Employee Taxes        Post Tax Deductions                   Net Pay
Current                                                     484.48                       59.19                     92.80                       4.37                    328.12
YTD                                                      23,573.69                    2,487.20                  3,880.35                    157.32                  17,048.82

                                             Earnings                                                                                 Employee Taxes
Description               Dates                           Hours          Rate        Amount            YTD    Description                              Amount             YTD
3rd Shift                 08/26/2018-09/01/2018             32          15.14         484.48      20,665.87   OASDI                                     28.17         1,397.44
Prize/Award                                                                                           50.00   Medicare                                   6.59           326.82
Holiday                                                                                              594.32   Federal Withholding                       38.83         1,119.27
Overtime                                                                                               0.76   State Tax - GA                            19.21         1,036.82
Overtime 3rd Shift                                                                                   497.70
Base Pay                                                                                              18.00
Training Premium                                                                                      16.00
Vacation Pay Out                                                                                   1,055.52
Vacation                                                                                             725.52


Earnings                                                                              484.48      23,623.69 Employee Taxes                               92.80        3,880.35

                                Pre Tax Deductions                                                                       Post Tax Deductions
Description                                                 Amount                   YTD Description                                                   Amount             YTD
401(k) Employee Contribution                                 29.07               1,402.88 Accident Insurance                                             2.37            85.32
Dental Insurance                                              6.36                 228.96 United Way Contribution (United Way Northwest GA)              2.00            72.00
Medical Insurance                                            22.80                 820.80
Vision Insurance                                              0.96                  34.56


Pre Tax Deductions                                              59.19            2,487.20 Post Tax Deductions                                             4.37          157.32

                                Employer Paid Benefits                                                                       Taxable Wages
Description                                                 Amount                   YTD    Description                                                Amount             YTD
401k Match                                                    14.53                701.41   OASDI - Taxable Wages                                       454.36       22,539.37
AD&D                                                           0.15                  5.37   Medicare - Taxable Wages                                    454.36       22,539.37
Basic Life Ins Costs - ER                                      0.48                 17.25   Federal Withholding - Taxable Wages                         425.29       21,136.49
Dental Cost - ER                                               0.83                 29.88
Medical Cost - ER                                             99.41              3,578.76
Short Term Disability Costs - ER                               3.49                125.64
Employer Paid Benefits                                       118.89              4,458.31

                                                                                                          Federal                                                         State
Marital Status                                                          Married but withhold at higher Single rate                                                   A - Single
Allowances                                                                                                       0                                                            0
Additional Withholding                                                                                           0                                                            0

                                                                                Payment Information
Bank                                      Account Name                                        Account Number                        USD Amount        Payment Amount
Bank of America N.A.                      Bank of America N.A. ******2303                     ******2303                                                       328.12     USD
           Case 19-40682-pwb                    Doc 24           Filed 06/12/19 Entered 06/12/19 10:22:57                                        Desc Main
                                                                Document      Page 5 of 30




                                                     Shaw Industries Group, Inc. P. O. Box 2128 Dalton, GA 30722-2128
Name                              Company                                          Employee ID     Pay Period Begin      Pay Period End          Check Date      Check Number
Daniel Salazar                    Shaw Industries Group, Inc.                      0007364873           09/02/2018           09/08/2018          09/13/2018

                                                         Gross Pay          Pre Tax Deductions            Employee Taxes        Post Tax Deductions                   Net Pay
Current                                                     603.20                       66.32                    121.97                       4.37                    410.54
YTD                                                      24,176.89                    2,553.52                  4,002.32                    161.69                  17,459.36

                                             Earnings                                                                                 Employee Taxes
Description               Dates                           Hours          Rate        Amount            YTD    Description                              Amount             YTD
3rd Shift                 09/02/2018-09/08/2018             24          15.14         363.36      21,029.23   OASDI                                     35.53         1,432.97
Prize/Award                                                                                           50.00   Medicare                                   8.31           335.13
Holiday                   09/02/2018-09/08/2018                 8       14.99         119.92         714.24   Federal Withholding                       52.22         1,171.49
Overtime                                                                                               0.76   State Tax - GA                            25.91         1,062.73
Overtime 3rd Shift                                                                                   497.70
Base Pay                                                                                              18.00
Training Premium                                                                                      16.00
Vacation Pay Out                                                                                   1,055.52
Vacation                  09/02/2018-09/08/2018                 8       14.99         119.92         845.44


Earnings                                                                              603.20      24,226.89 Employee Taxes                              121.97        4,002.32

                                Pre Tax Deductions                                                                       Post Tax Deductions
Description                                                 Amount                   YTD Description                                                   Amount             YTD
401(k) Employee Contribution                                 36.20               1,439.08 Accident Insurance                                             2.37            87.69
Dental Insurance                                              6.36                 235.32 United Way Contribution (United Way Northwest GA)              2.00            74.00
Medical Insurance                                            22.80                 843.60
Vision Insurance                                              0.96                  35.52


Pre Tax Deductions                                              66.32            2,553.52 Post Tax Deductions                                             4.37          161.69

                                Employer Paid Benefits                                                                       Taxable Wages
Description                                                 Amount                   YTD    Description                                                Amount             YTD
401k Match                                                    18.10                719.51   OASDI - Taxable Wages                                       573.08       23,112.45
AD&D                                                           0.15                  5.52   Medicare - Taxable Wages                                    573.08       23,112.45
Basic Life Ins Costs - ER                                      0.48                 17.73   Federal Withholding - Taxable Wages                         536.88       21,673.37
Dental Cost - ER                                               0.83                 30.71
Medical Cost - ER                                             99.41              3,678.17
Short Term Disability Costs - ER                               3.49                129.13
Employer Paid Benefits                                       122.46              4,580.77

                                                                                                          Federal                                                         State
Marital Status                                                          Married but withhold at higher Single rate                                                   A - Single
Allowances                                                                                                       0                                                            0
Additional Withholding                                                                                           0                                                            0

                                                                                Payment Information
Bank                                      Account Name                                        Account Number                        USD Amount        Payment Amount
Bank of America N.A.                      Bank of America N.A. ******2303                     ******2303                                                       410.54     USD
           Case 19-40682-pwb                    Doc 24           Filed 06/12/19 Entered 06/12/19 10:22:57                                        Desc Main
                                                                Document      Page 6 of 30




                                                     Shaw Industries Group, Inc. P. O. Box 2128 Dalton, GA 30722-2128
Name                              Company                                          Employee ID     Pay Period Begin      Pay Period End          Check Date      Check Number
Daniel Salazar                    Shaw Industries Group, Inc.                      0007364873           09/09/2018           09/15/2018          09/20/2018

                                                         Gross Pay          Pre Tax Deductions            Employee Taxes        Post Tax Deductions                   Net Pay
Current                                                     605.60                       66.46                    122.55                       4.37                    412.22
YTD                                                      24,782.49                    2,619.98                  4,124.87                    166.06                  17,871.58

                                             Earnings                                                                                 Employee Taxes
Description               Dates                           Hours          Rate        Amount            YTD    Description                              Amount             YTD
3rd Shift                 09/09/2018-09/15/2018             40          15.14         605.60      21,634.83   OASDI                                     35.68         1,468.65
Prize/Award                                                                                           50.00   Medicare                                   8.34           343.47
Holiday                                                                                              714.24   Federal Withholding                       52.49         1,223.98
Overtime                                                                                               0.76   State Tax - GA                            26.04         1,088.77
Overtime 3rd Shift                                                                                   497.70
Base Pay                                                                                              18.00
Training Premium                                                                                      16.00
Vacation Pay Out                                                                                   1,055.52
Vacation                                                                                             845.44


Earnings                                                                              605.60      24,832.49 Employee Taxes                              122.55        4,124.87

                                Pre Tax Deductions                                                                       Post Tax Deductions
Description                                                 Amount                   YTD Description                                                   Amount             YTD
401(k) Employee Contribution                                 36.34               1,475.42 Accident Insurance                                             2.37            90.06
Dental Insurance                                              6.36                 241.68 United Way Contribution (United Way Northwest GA)              2.00            76.00
Medical Insurance                                            22.80                 866.40
Vision Insurance                                              0.96                  36.48


Pre Tax Deductions                                              66.46            2,619.98 Post Tax Deductions                                             4.37          166.06

                                Employer Paid Benefits                                                                       Taxable Wages
Description                                                 Amount                   YTD    Description                                                Amount             YTD
401k Match                                                    18.17                737.68   OASDI - Taxable Wages                                       575.48       23,687.93
AD&D                                                           0.15                  5.67   Medicare - Taxable Wages                                    575.48       23,687.93
Basic Life Ins Costs - ER                                      0.48                 18.21   Federal Withholding - Taxable Wages                         539.14       22,212.51
Dental Cost - ER                                               0.83                 31.54
Medical Cost - ER                                             99.41              3,777.58
Short Term Disability Costs - ER                               3.49                132.62
Employer Paid Benefits                                       122.53              4,703.30

                                                                                                          Federal                                                         State
Marital Status                                                          Married but withhold at higher Single rate                                                   A - Single
Allowances                                                                                                       0                                                            0
Additional Withholding                                                                                           0                                                            0

                                                                                Payment Information
Bank                                      Account Name                                        Account Number                        USD Amount        Payment Amount
Bank of America N.A.                      Bank of America N.A. ******2303                     ******2303                                                       412.22     USD
           Case 19-40682-pwb                    Doc 24           Filed 06/12/19 Entered 06/12/19 10:22:57                                        Desc Main
                                                                Document      Page 7 of 30




                                                     Shaw Industries Group, Inc. P. O. Box 2128 Dalton, GA 30722-2128
Name                              Company                                          Employee ID     Pay Period Begin      Pay Period End          Check Date      Check Number
Daniel Salazar                    Shaw Industries Group, Inc.                      0007364873           09/16/2018           09/22/2018          09/27/2018

                                                         Gross Pay          Pre Tax Deductions            Employee Taxes        Post Tax Deductions                   Net Pay
Current                                                     619.15                       67.27                    125.90                       4.37                    421.61
YTD                                                      25,401.64                    2,687.25                  4,250.77                    170.43                  18,293.19

                                             Earnings                                                                                 Employee Taxes
Description               Dates                           Hours          Rate        Amount            YTD    Description                              Amount             YTD
3rd Shift                 09/16/2018-09/22/2018             40          15.14         605.60      22,240.43   OASDI                                     36.52         1,505.17
Prize/Award                                                                                           50.00   Medicare                                   8.55           352.02
Holiday                                                                                              714.24   Federal Withholding                       54.02         1,278.00
Overtime                  09/16/2018-09/22/2018              0.6         7.57            4.55          5.31   State Tax - GA                            26.81         1,115.58
Overtime 3rd Shift                                                                                   497.70
Base Pay                  09/16/2018-09/22/2018              0.6        14.99            9.00         27.00
Training Premium                                                                                      16.00
Vacation Pay Out                                                                                   1,055.52
Vacation                                                                                             845.44


Earnings                                                                              619.15      25,451.64 Employee Taxes                              125.90        4,250.77

                                Pre Tax Deductions                                                                       Post Tax Deductions
Description                                                 Amount                   YTD Description                                                   Amount             YTD
401(k) Employee Contribution                                 37.15               1,512.57 Accident Insurance                                             2.37            92.43
Dental Insurance                                              6.36                 248.04 United Way Contribution (United Way Northwest GA)              2.00            78.00
Medical Insurance                                            22.80                 889.20
Vision Insurance                                              0.96                  37.44


Pre Tax Deductions                                              67.27            2,687.25 Post Tax Deductions                                             4.37          170.43

                                Employer Paid Benefits                                                                       Taxable Wages
Description                                                 Amount                   YTD    Description                                                Amount             YTD
401k Match                                                    18.57                756.25   OASDI - Taxable Wages                                       589.03       24,276.96
AD&D                                                           0.15                  5.82   Medicare - Taxable Wages                                    589.03       24,276.96
Basic Life Ins Costs - ER                                      0.48                 18.69   Federal Withholding - Taxable Wages                         551.88       22,764.39
Dental Cost - ER                                               0.83                 32.37
Medical Cost - ER                                             99.41              3,876.99
Short Term Disability Costs - ER                               3.49                136.11
Employer Paid Benefits                                       122.93              4,826.23

                                                                                                          Federal                                                         State
Marital Status                                                          Married but withhold at higher Single rate                                                   A - Single
Allowances                                                                                                       0                                                            0
Additional Withholding                                                                                           0                                                            0

                                                                                Payment Information
Bank                                      Account Name                                        Account Number                        USD Amount        Payment Amount
Bank of America N.A.                      Bank of America N.A. ******2303                     ******2303                                                       421.61     USD
           Case 19-40682-pwb                    Doc 24           Filed 06/12/19 Entered 06/12/19 10:22:57                                        Desc Main
                                                                Document      Page 8 of 30




                                                     Shaw Industries Group, Inc. P. O. Box 2128 Dalton, GA 30722-2128
Name                              Company                                          Employee ID     Pay Period Begin      Pay Period End          Check Date      Check Number
Daniel Salazar                    Shaw Industries Group, Inc.                      0007364873           09/23/2018           09/29/2018          10/04/2018

                                                         Gross Pay          Pre Tax Deductions            Employee Taxes        Post Tax Deductions                   Net Pay
Current                                                     605.60                       30.12                    129.10                       4.37                    442.01
YTD                                                      26,007.24                    2,717.37                  4,379.87                    174.80                  18,735.20

                                             Earnings                                                                                 Employee Taxes
Description               Dates                           Hours          Rate        Amount            YTD    Description                              Amount             YTD
3rd Shift                 09/23/2018-09/29/2018             40          15.14         605.60      22,846.03   OASDI                                     35.68         1,540.85
Prize/Award                                                                                           50.00   Medicare                                   8.34           360.36
Holiday                                                                                              714.24   Federal Withholding                       56.86         1,334.86
Overtime                                                                                               5.31   State Tax - GA                            28.22         1,143.80
Overtime 3rd Shift                                                                                   497.70
Base Pay                                                                                              27.00
Training Premium                                                                                      16.00
Vacation Pay Out                                                                                   1,055.52
Vacation                                                                                             845.44


Earnings                                                                              605.60      26,057.24 Employee Taxes                              129.10        4,379.87

                                Pre Tax Deductions                                                                       Post Tax Deductions
Description                                                 Amount                   YTD Description                                                   Amount             YTD
401(k) Employee Contribution                                                     1,512.57 Accident Insurance                                             2.37            94.80
Dental Insurance                                                 6.36              254.40 United Way Contribution (United Way Northwest GA)              2.00            80.00
Medical Insurance                                               22.80              912.00
Vision Insurance                                                 0.96               38.40


Pre Tax Deductions                                              30.12            2,717.37 Post Tax Deductions                                             4.37          174.80

                                Employer Paid Benefits                                                                       Taxable Wages
Description                                                 Amount                   YTD    Description                                                Amount             YTD
401k Match                                                                         756.25   OASDI - Taxable Wages                                       575.48       24,852.44
AD&D                                                           0.15                  5.97   Medicare - Taxable Wages                                    575.48       24,852.44
Basic Life Ins Costs - ER                                      0.48                 19.17   Federal Withholding - Taxable Wages                         575.48       23,339.87
Dental Cost - ER                                               0.83                 33.20
Medical Cost - ER                                             99.41              3,976.40
Short Term Disability Costs - ER                               3.49                139.60
Employer Paid Benefits                                       104.36              4,930.59

                                                                                                          Federal                                                         State
Marital Status                                                          Married but withhold at higher Single rate                                                   A - Single
Allowances                                                                                                       0                                                            0
Additional Withholding                                                                                           0                                                            0

                                                                                Payment Information
Bank                                      Account Name                                        Account Number                        USD Amount        Payment Amount
Bank of America N.A.                      Bank of America N.A. ******2303                     ******2303                                                       442.01     USD
           Case 19-40682-pwb                    Doc 24           Filed 06/12/19 Entered 06/12/19 10:22:57                                        Desc Main
                                                                Document      Page 9 of 30




                                                     Shaw Industries Group, Inc. P. O. Box 2128 Dalton, GA 30722-2128
Name                              Company                                          Employee ID     Pay Period Begin      Pay Period End          Check Date      Check Number
Daniel Salazar                    Shaw Industries Group, Inc.                      0007364873           09/30/2018           10/06/2018          10/11/2018

                                                         Gross Pay          Pre Tax Deductions            Employee Taxes        Post Tax Deductions                   Net Pay
Current                                                     605.60                       30.12                    129.10                       4.37                    442.01
YTD                                                      26,612.84                    2,747.49                  4,508.97                    179.17                  19,177.21

                                             Earnings                                                                                 Employee Taxes
Description               Dates                           Hours          Rate        Amount            YTD    Description                              Amount             YTD
3rd Shift                 09/30/2018-10/06/2018             40          15.14         605.60      23,451.63   OASDI                                     35.68         1,576.53
Prize/Award                                                                                           50.00   Medicare                                   8.34           368.70
Holiday                                                                                              714.24   Federal Withholding                       56.86         1,391.72
Overtime                                                                                               5.31   State Tax - GA                            28.22         1,172.02
Overtime 3rd Shift                                                                                   497.70
Base Pay                                                                                              27.00
Training Premium                                                                                      16.00
Vacation Pay Out                                                                                   1,055.52
Vacation                                                                                             845.44


Earnings                                                                              605.60      26,662.84 Employee Taxes                              129.10        4,508.97

                                Pre Tax Deductions                                                                       Post Tax Deductions
Description                                                 Amount                   YTD Description                                                   Amount             YTD
401(k) Employee Contribution                                                     1,512.57 Accident Insurance                                             2.37            97.17
Dental Insurance                                                 6.36              260.76 United Way Contribution (United Way Northwest GA)              2.00            82.00
Medical Insurance                                               22.80              934.80
Vision Insurance                                                 0.96               39.36


Pre Tax Deductions                                              30.12            2,747.49 Post Tax Deductions                                             4.37          179.17

                                Employer Paid Benefits                                                                       Taxable Wages
Description                                                 Amount                   YTD    Description                                                Amount             YTD
401k Match                                                                         756.25   OASDI - Taxable Wages                                       575.48       25,427.92
AD&D                                                           0.15                  6.12   Medicare - Taxable Wages                                    575.48       25,427.92
Basic Life Ins Costs - ER                                      0.48                 19.65   Federal Withholding - Taxable Wages                         575.48       23,915.35
Dental Cost - ER                                               0.83                 34.03
Medical Cost - ER                                             99.41              4,075.81
Short Term Disability Costs - ER                               3.49                143.09
Employer Paid Benefits                                       104.36              5,034.95

                                                                                                          Federal                                                         State
Marital Status                                                          Married but withhold at higher Single rate                                                   A - Single
Allowances                                                                                                       0                                                            0
Additional Withholding                                                                                           0                                                            0

                                                                                Payment Information
Bank                                      Account Name                                        Account Number                        USD Amount        Payment Amount
Bank of America N.A.                      Bank of America N.A. ******2303                     ******2303                                                       442.01     USD
           Case 19-40682-pwb                    Doc 24           Filed 06/12/19 Entered 06/12/19 10:22:57                                        Desc Main
                                                                Document     Page 10 of 30




                                                     Shaw Industries Group, Inc. P. O. Box 2128 Dalton, GA 30722-2128
Name                              Company                                          Employee ID     Pay Period Begin      Pay Period End          Check Date      Check Number
Daniel Salazar                    Shaw Industries Group, Inc.                      0007364873           10/07/2018           10/13/2018          10/18/2018

                                                         Gross Pay          Pre Tax Deductions            Employee Taxes        Post Tax Deductions                   Net Pay
Current                                                     604.40                       30.12                    128.80                       4.37                    441.11
YTD                                                      27,217.24                    2,777.61                  4,637.77                    183.54                  19,618.32

                                             Earnings                                                                                 Employee Taxes
Description               Dates                           Hours          Rate        Amount            YTD    Description                              Amount             YTD
3rd Shift                 10/07/2018-10/13/2018             32          15.14         484.48      23,936.11   OASDI                                     35.61         1,612.14
Prize/Award                                                                                           50.00   Medicare                                   8.33           377.03
Holiday                                                                                              714.24   Federal Withholding                       56.71         1,448.43
Overtime                                                                                               5.31   State Tax - GA                            28.15         1,200.17
Overtime 3rd Shift                                                                                   497.70
Base Pay                                                                                              27.00
Training Premium                                                                                      16.00
Vacation Pay Out                                                                                   1,055.52
Vacation                  10/07/2018-10/13/2018                 8       14.99         119.92         965.36


Earnings                                                                              604.40      27,267.24 Employee Taxes                              128.80        4,637.77

                                Pre Tax Deductions                                                                       Post Tax Deductions
Description                                                 Amount                   YTD Description                                                   Amount             YTD
401(k) Employee Contribution                                                     1,512.57 Accident Insurance                                             2.37            99.54
Dental Insurance                                                 6.36              267.12 United Way Contribution (United Way Northwest GA)              2.00            84.00
Medical Insurance                                               22.80              957.60
Vision Insurance                                                 0.96               40.32


Pre Tax Deductions                                              30.12            2,777.61 Post Tax Deductions                                             4.37          183.54

                                Employer Paid Benefits                                                                       Taxable Wages
Description                                                 Amount                   YTD    Description                                                Amount             YTD
401k Match                                                                         756.25   OASDI - Taxable Wages                                       574.28       26,002.20
AD&D                                                           0.15                  6.27   Medicare - Taxable Wages                                    574.28       26,002.20
Basic Life Ins Costs - ER                                      0.48                 20.13   Federal Withholding - Taxable Wages                         574.28       24,489.63
Dental Cost - ER                                               0.83                 34.86
Medical Cost - ER                                             99.41              4,175.22
Short Term Disability Costs - ER                               3.49                146.58
Employer Paid Benefits                                       104.36              5,139.31

                                                                                                          Federal                                                         State
Marital Status                                                          Married but withhold at higher Single rate                                                   A - Single
Allowances                                                                                                       0                                                            0
Additional Withholding                                                                                           0                                                            0

                                                                                Payment Information
Bank                                      Account Name                                        Account Number                        USD Amount        Payment Amount
Bank of America N.A.                      Bank of America N.A. ******2303                     ******2303                                                       441.11     USD
           Case 19-40682-pwb                    Doc 24           Filed 06/12/19 Entered 06/12/19 10:22:57                                        Desc Main
                                                                Document     Page 11 of 30




                                                     Shaw Industries Group, Inc. P. O. Box 2128 Dalton, GA 30722-2128
Name                              Company                                          Employee ID     Pay Period Begin      Pay Period End          Check Date      Check Number
Daniel Salazar                    Shaw Industries Group, Inc.                      0007364873           10/14/2018           10/20/2018          10/25/2018

                                                         Gross Pay          Pre Tax Deductions            Employee Taxes        Post Tax Deductions                   Net Pay
Current                                                     604.40                       30.12                    128.79                       4.37                    441.12
YTD                                                      27,821.64                    2,807.73                  4,766.56                    187.91                  20,059.44

                                             Earnings                                                                                 Employee Taxes
Description               Dates                           Hours          Rate        Amount            YTD    Description                              Amount             YTD
3rd Shift                 10/14/2018-10/20/2018             32          15.14         484.48      24,420.59   OASDI                                     35.60         1,647.74
Prize/Award                                                                                           50.00   Medicare                                   8.33           385.36
Holiday                                                                                              714.24   Federal Withholding                       56.71         1,505.14
Overtime                                                                                               5.31   State Tax - GA                            28.15         1,228.32
Overtime 3rd Shift                                                                                   497.70
Base Pay                                                                                              27.00
Training Premium                                                                                      16.00
Vacation Pay Out                                                                                   1,055.52
Vacation                  10/14/2018-10/20/2018                 8       14.99         119.92       1,085.28


Earnings                                                                              604.40      27,871.64 Employee Taxes                              128.79        4,766.56

                                Pre Tax Deductions                                                                       Post Tax Deductions
Description                                                 Amount                   YTD Description                                                   Amount             YTD
401(k) Employee Contribution                                                     1,512.57 Accident Insurance                                             2.37           101.91
Dental Insurance                                                 6.36              273.48 United Way Contribution (United Way Northwest GA)              2.00            86.00
Medical Insurance                                               22.80              980.40
Vision Insurance                                                 0.96               41.28


Pre Tax Deductions                                              30.12            2,807.73 Post Tax Deductions                                             4.37          187.91

                                Employer Paid Benefits                                                                       Taxable Wages
Description                                                 Amount                   YTD    Description                                                Amount             YTD
401k Match                                                                         756.25   OASDI - Taxable Wages                                       574.28       26,576.48
AD&D                                                           0.15                  6.42   Medicare - Taxable Wages                                    574.28       26,576.48
Basic Life Ins Costs - ER                                      0.48                 20.61   Federal Withholding - Taxable Wages                         574.28       25,063.91
Dental Cost - ER                                               0.83                 35.69
Medical Cost - ER                                             99.41              4,274.63
Short Term Disability Costs - ER                               3.49                150.07
Employer Paid Benefits                                       104.36              5,243.67

                                                                                                          Federal                                                         State
Marital Status                                                          Married but withhold at higher Single rate                                                   A - Single
Allowances                                                                                                       0                                                            0
Additional Withholding                                                                                           0                                                            0

                                                                                Payment Information
Bank                                      Account Name                                        Account Number                        USD Amount        Payment Amount
Bank of America N.A.                      Bank of America N.A. ******2303                     ******2303                                                       441.12     USD
           Case 19-40682-pwb                    Doc 24           Filed 06/12/19 Entered 06/12/19 10:22:57                                        Desc Main
                                                                Document     Page 12 of 30




                                                     Shaw Industries Group, Inc. P. O. Box 2128 Dalton, GA 30722-2128
Name                              Company                                          Employee ID     Pay Period Begin      Pay Period End          Check Date      Check Number
Daniel Salazar                    Shaw Industries Group, Inc.                      0007364873           10/21/2018           10/27/2018          11/01/2018

                                                         Gross Pay          Pre Tax Deductions            Employee Taxes        Post Tax Deductions                   Net Pay
Current                                                     605.60                       30.12                    129.10                       4.37                    442.01
YTD                                                      28,427.24                    2,837.85                  4,895.66                    192.28                  20,501.45

                                             Earnings                                                                                 Employee Taxes
Description               Dates                           Hours          Rate        Amount            YTD    Description                              Amount             YTD
3rd Shift                 10/21/2018-10/27/2018             40          15.14         605.60      25,026.19   OASDI                                     35.68         1,683.42
Prize/Award                                                                                           50.00   Medicare                                   8.34           393.70
Holiday                                                                                              714.24   Federal Withholding                       56.86         1,562.00
Overtime                                                                                               5.31   State Tax - GA                            28.22         1,256.54
Overtime 3rd Shift                                                                                   497.70
Base Pay                                                                                              27.00
Training Premium                                                                                      16.00
Vacation Pay Out                                                                                   1,055.52
Vacation                                                                                           1,085.28


Earnings                                                                              605.60      28,477.24 Employee Taxes                              129.10        4,895.66

                                Pre Tax Deductions                                                                       Post Tax Deductions
Description                                                 Amount                   YTD Description                                                   Amount             YTD
401(k) Employee Contribution                                                     1,512.57 Accident Insurance                                             2.37           104.28
Dental Insurance                                                 6.36              279.84 United Way Contribution (United Way Northwest GA)              2.00            88.00
Medical Insurance                                               22.80            1,003.20
Vision Insurance                                                 0.96               42.24


Pre Tax Deductions                                              30.12            2,837.85 Post Tax Deductions                                             4.37          192.28

                                Employer Paid Benefits                                                                       Taxable Wages
Description                                                 Amount                   YTD    Description                                                Amount             YTD
401k Match                                                                         756.25   OASDI - Taxable Wages                                       575.48       27,151.96
AD&D                                                           0.15                  6.57   Medicare - Taxable Wages                                    575.48       27,151.96
Basic Life Ins Costs - ER                                      0.48                 21.09   Federal Withholding - Taxable Wages                         575.48       25,639.39
Dental Cost - ER                                               0.83                 36.52
Medical Cost - ER                                             99.41              4,374.04
Short Term Disability Costs - ER                               3.49                153.56
Employer Paid Benefits                                       104.36              5,348.03

                                                                                                          Federal                                                         State
Marital Status                                                          Married but withhold at higher Single rate                                                   A - Single
Allowances                                                                                                       0                                                            0
Additional Withholding                                                                                           0                                                            0

                                                                                Payment Information
Bank                                      Account Name                                        Account Number                        USD Amount        Payment Amount
Bank of America N.A.                      Bank of America N.A. ******2303                     ******2303                                                       442.01     USD
           Case 19-40682-pwb                    Doc 24           Filed 06/12/19 Entered 06/12/19 10:22:57                                        Desc Main
                                                                Document     Page 13 of 30




                                                     Shaw Industries Group, Inc. P. O. Box 2128 Dalton, GA 30722-2128
Name                              Company                                          Employee ID     Pay Period Begin      Pay Period End          Check Date      Check Number
Daniel Salazar                    Shaw Industries Group, Inc.                      0007364873           10/28/2018           11/03/2018          11/08/2018

                                                         Gross Pay          Pre Tax Deductions            Employee Taxes        Post Tax Deductions                   Net Pay
Current                                                     605.60                       30.12                    129.11                       4.37                    442.00
YTD                                                      29,032.84                    2,867.97                  5,024.77                    196.65                  20,943.45

                                             Earnings                                                                                 Employee Taxes
Description               Dates                           Hours          Rate        Amount            YTD    Description                              Amount             YTD
3rd Shift                 10/28/2018-11/03/2018             40          15.14         605.60      25,631.79   OASDI                                     35.68         1,719.10
Prize/Award                                                                                           50.00   Medicare                                   8.35           402.05
Holiday                                                                                              714.24   Federal Withholding                       56.86         1,618.86
Overtime                                                                                               5.31   State Tax - GA                            28.22         1,284.76
Overtime 3rd Shift                                                                                   497.70
Base Pay                                                                                              27.00
Training Premium                                                                                      16.00
Vacation Pay Out                                                                                   1,055.52
Vacation                                                                                           1,085.28


Earnings                                                                              605.60      29,082.84 Employee Taxes                              129.11        5,024.77

                                Pre Tax Deductions                                                                       Post Tax Deductions
Description                                                 Amount                   YTD Description                                                   Amount             YTD
401(k) Employee Contribution                                                     1,512.57 Accident Insurance                                             2.37           106.65
Dental Insurance                                                 6.36              286.20 United Way Contribution (United Way Northwest GA)              2.00            90.00
Medical Insurance                                               22.80            1,026.00
Vision Insurance                                                 0.96               43.20


Pre Tax Deductions                                              30.12            2,867.97 Post Tax Deductions                                             4.37          196.65

                                Employer Paid Benefits                                                                       Taxable Wages
Description                                                 Amount                   YTD    Description                                                Amount             YTD
401k Match                                                                         756.25   OASDI - Taxable Wages                                       575.48       27,727.44
AD&D                                                           0.15                  6.72   Medicare - Taxable Wages                                    575.48       27,727.44
Basic Life Ins Costs - ER                                      0.48                 21.57   Federal Withholding - Taxable Wages                         575.48       26,214.87
Dental Cost - ER                                               0.83                 37.35
Medical Cost - ER                                             99.41              4,473.45
Short Term Disability Costs - ER                               3.49                157.05
Employer Paid Benefits                                       104.36              5,452.39

                                                                                                          Federal                                                         State
Marital Status                                                          Married but withhold at higher Single rate                                                   A - Single
Allowances                                                                                                       0                                                            0
Additional Withholding                                                                                           0                                                            0

                                                                                Payment Information
Bank                                      Account Name                                        Account Number                        USD Amount        Payment Amount
Bank of America N.A.                      Bank of America N.A. ******2303                     ******2303                                                       442.00     USD
           Case 19-40682-pwb                    Doc 24           Filed 06/12/19 Entered 06/12/19 10:22:57                                        Desc Main
                                                                Document     Page 14 of 30




                                                     Shaw Industries Group, Inc. P. O. Box 2128 Dalton, GA 30722-2128
Name                              Company                                          Employee ID     Pay Period Begin      Pay Period End          Check Date      Check Number
Daniel Salazar                    Shaw Industries Group, Inc.                      0007364873           11/04/2018           11/10/2018          11/15/2018

                                                         Gross Pay          Pre Tax Deductions            Employee Taxes        Post Tax Deductions                   Net Pay
Current                                                     605.60                       30.12                    129.10                       4.37                    442.01
YTD                                                      29,638.44                    2,898.09                  5,153.87                    201.02                  21,385.46

                                             Earnings                                                                                 Employee Taxes
Description               Dates                           Hours          Rate        Amount            YTD    Description                              Amount             YTD
3rd Shift                 11/04/2018-11/10/2018             40          15.14         605.60      26,237.39   OASDI                                     35.68         1,754.78
Prize/Award                                                                                           50.00   Medicare                                   8.34           410.39
Holiday                                                                                              714.24   Federal Withholding                       56.86         1,675.72
Overtime                                                                                               5.31   State Tax - GA                            28.22         1,312.98
Overtime 3rd Shift                                                                                   497.70
Base Pay                                                                                              27.00
Training Premium                                                                                      16.00
Vacation Pay Out                                                                                   1,055.52
Vacation                                                                                           1,085.28


Earnings                                                                              605.60      29,688.44 Employee Taxes                              129.10        5,153.87

                                Pre Tax Deductions                                                                       Post Tax Deductions
Description                                                 Amount                   YTD Description                                                   Amount             YTD
401(k) Employee Contribution                                                     1,512.57 Accident Insurance                                             2.37           109.02
Dental Insurance                                                 6.36              292.56 United Way Contribution (United Way Northwest GA)              2.00            92.00
Medical Insurance                                               22.80            1,048.80
Vision Insurance                                                 0.96               44.16


Pre Tax Deductions                                              30.12            2,898.09 Post Tax Deductions                                             4.37          201.02

                                Employer Paid Benefits                                                                       Taxable Wages
Description                                                 Amount                   YTD    Description                                                Amount             YTD
401k Match                                                                         756.25   OASDI - Taxable Wages                                       575.48       28,302.92
AD&D                                                           0.15                  6.87   Medicare - Taxable Wages                                    575.48       28,302.92
Basic Life Ins Costs - ER                                      0.48                 22.05   Federal Withholding - Taxable Wages                         575.48       26,790.35
Dental Cost - ER                                               0.83                 38.18
Medical Cost - ER                                             99.41              4,572.86
Short Term Disability Costs - ER                               3.49                160.54
Employer Paid Benefits                                       104.36              5,556.75

                                                                                                          Federal                                                         State
Marital Status                                                          Married but withhold at higher Single rate                                                   A - Single
Allowances                                                                                                       0                                                            0
Additional Withholding                                                                                           0                                                            0

                                                                                Payment Information
Bank                                      Account Name                                        Account Number                        USD Amount        Payment Amount
Bank of America N.A.                      Bank of America N.A. ******2303                     ******2303                                                       442.01     USD
           Case 19-40682-pwb                    Doc 24           Filed 06/12/19 Entered 06/12/19 10:22:57                                        Desc Main
                                                                Document     Page 15 of 30




                                                     Shaw Industries Group, Inc. P. O. Box 2128 Dalton, GA 30722-2128
Name                              Company                                          Employee ID     Pay Period Begin      Pay Period End          Check Date      Check Number
Daniel Salazar                    Shaw Industries Group, Inc.                      0007364873           11/11/2018           11/17/2018          11/21/2018

                                                         Gross Pay          Pre Tax Deductions            Employee Taxes        Post Tax Deductions                   Net Pay
Current                                                     605.60                       30.12                    129.11                       4.37                    442.00
YTD                                                      30,244.04                    2,928.21                  5,282.98                    205.39                  21,827.46

                                             Earnings                                                                                 Employee Taxes
Description               Dates                           Hours          Rate        Amount            YTD    Description                              Amount             YTD
3rd Shift                 11/11/2018-11/17/2018             40          15.14         605.60      26,842.99   OASDI                                     35.68         1,790.46
Prize/Award                                                                                           50.00   Medicare                                   8.35           418.74
Holiday                                                                                              714.24   Federal Withholding                       56.86         1,732.58
Overtime                                                                                               5.31   State Tax - GA                            28.22         1,341.20
Overtime 3rd Shift                                                                                   497.70
Base Pay                                                                                              27.00
Training Premium                                                                                      16.00
Vacation Pay Out                                                                                   1,055.52
Vacation                                                                                           1,085.28


Earnings                                                                              605.60      30,294.04 Employee Taxes                              129.11        5,282.98

                                Pre Tax Deductions                                                                       Post Tax Deductions
Description                                                 Amount                   YTD Description                                                   Amount             YTD
401(k) Employee Contribution                                                     1,512.57 Accident Insurance                                             2.37           111.39
Dental Insurance                                                 6.36              298.92 United Way Contribution (United Way Northwest GA)              2.00            94.00
Medical Insurance                                               22.80            1,071.60
Vision Insurance                                                 0.96               45.12


Pre Tax Deductions                                              30.12            2,928.21 Post Tax Deductions                                             4.37          205.39

                                Employer Paid Benefits                                                                       Taxable Wages
Description                                                 Amount                   YTD    Description                                                Amount             YTD
401k Match                                                                         756.25   OASDI - Taxable Wages                                       575.48       28,878.40
AD&D                                                           0.15                  7.02   Medicare - Taxable Wages                                    575.48       28,878.40
Basic Life Ins Costs - ER                                      0.48                 22.53   Federal Withholding - Taxable Wages                         575.48       27,365.83
Dental Cost - ER                                               0.83                 39.01
Medical Cost - ER                                             99.41              4,672.27
Short Term Disability Costs - ER                               3.49                164.03
Employer Paid Benefits                                       104.36              5,661.11

                                                                                                          Federal                                                         State
Marital Status                                                          Married but withhold at higher Single rate                                                   A - Single
Allowances                                                                                                       0                                                            0
Additional Withholding                                                                                           0                                                            0

                                                                                Payment Information
Bank                                      Account Name                                        Account Number                        USD Amount        Payment Amount
Bank of America N.A.                      Bank of America N.A. ******2303                     ******2303                                                       442.00     USD
           Case 19-40682-pwb                    Doc 24           Filed 06/12/19 Entered 06/12/19 10:22:57                                        Desc Main
                                                                Document     Page 16 of 30




                                                     Shaw Industries Group, Inc. P. O. Box 2128 Dalton, GA 30722-2128
Name                              Company                                          Employee ID     Pay Period Begin      Pay Period End          Check Date      Check Number
Daniel Salazar                    Shaw Industries Group, Inc.                      0007364873           11/18/2018           11/24/2018          11/29/2018

                                                         Gross Pay          Pre Tax Deductions            Employee Taxes        Post Tax Deductions                   Net Pay
Current                                                     602.00                       30.12                    142.09                       4.37                    425.42
YTD                                                      30,846.04                    2,958.33                  5,425.07                    209.76                  22,252.88

                                             Earnings                                                                                 Employee Taxes
Description               Dates                           Hours          Rate        Amount            YTD    Description                              Amount             YTD
3rd Shift                 11/18/2018-11/24/2018             16          15.14         242.24      27,085.23   OASDI                                     38.82         1,829.28
Prize/Award               11/18/2018-11/24/2018               0             0          54.26         104.26   Medicare                                   9.08           427.82
Holiday                   11/18/2018-11/24/2018             16          14.99         239.84         954.08   Federal Withholding                       62.93         1,795.51
Overtime                                                                                               5.31   State Tax - GA                            31.26         1,372.46
Overtime 3rd Shift                                                                                   497.70
Base Pay                                                                                              27.00
Training Premium                                                                                      16.00
Vacation Pay Out                                                                                   1,055.52
Vacation                  11/18/2018-11/24/2018                 8       14.99         119.92       1,205.20


Earnings                                                                              656.26      30,950.30 Employee Taxes                              142.09        5,425.07

                                Pre Tax Deductions                                                                       Post Tax Deductions
Description                                                 Amount                   YTD Description                                                   Amount             YTD
401(k) Employee Contribution                                                     1,512.57 Accident Insurance                                             2.37           113.76
Dental Insurance                                                 6.36              305.28 United Way Contribution (United Way Northwest GA)              2.00            96.00
Medical Insurance                                               22.80            1,094.40
Vision Insurance                                                 0.96               46.08


Pre Tax Deductions                                              30.12            2,958.33 Post Tax Deductions                                             4.37          209.76

                                Employer Paid Benefits                                                                       Taxable Wages
Description                                                 Amount                   YTD    Description                                                Amount             YTD
401k Match                                                                         756.25   OASDI - Taxable Wages                                       626.14       29,504.54
AD&D                                                           0.15                  7.17   Medicare - Taxable Wages                                    626.14       29,504.54
Basic Life Ins Costs - ER                                      0.48                 23.01   Federal Withholding - Taxable Wages                         626.14       27,991.97
Dental Cost - ER                                               0.83                 39.84
Medical Cost - ER                                             99.41              4,771.68
Short Term Disability Costs - ER                               3.49                167.52
Employer Paid Benefits                                       104.36              5,765.47

                                                                                                          Federal                                                         State
Marital Status                                                          Married but withhold at higher Single rate                                                   A - Single
Allowances                                                                                                       0                                                            0
Additional Withholding                                                                                           0                                                            0

                                                                                Payment Information
Bank                                      Account Name                                        Account Number                        USD Amount        Payment Amount
Bank of America N.A.                      Bank of America N.A. ******2303                     ******2303                                                       425.42     USD
           Case 19-40682-pwb                    Doc 24           Filed 06/12/19 Entered 06/12/19 10:22:57                                        Desc Main
                                                                Document     Page 17 of 30




                                                     Shaw Industries Group, Inc. P. O. Box 2128 Dalton, GA 30722-2128
Name                              Company                                          Employee ID     Pay Period Begin      Pay Period End          Check Date      Check Number
Daniel Salazar                    Shaw Industries Group, Inc.                      0007364873           11/25/2018           12/01/2018          12/06/2018

                                                         Gross Pay          Pre Tax Deductions            Employee Taxes        Post Tax Deductions                   Net Pay
Current                                                     604.40                       30.12                    128.79                       4.37                    441.12
YTD                                                      31,450.44                    2,988.45                  5,553.86                    214.13                  22,694.00

                                             Earnings                                                                                 Employee Taxes
Description               Dates                           Hours          Rate        Amount            YTD    Description                              Amount             YTD
3rd Shift                 11/25/2018-12/01/2018             32          15.14         484.48      27,569.71   OASDI                                     35.61         1,864.89
Prize/Award                                                                                          104.26   Medicare                                   8.32           436.14
Holiday                                                                                              954.08   Federal Withholding                       56.71         1,852.22
Overtime                                                                                               5.31   State Tax - GA                            28.15         1,400.61
Overtime 3rd Shift                                                                                   497.70
Base Pay                                                                                              27.00
Training Premium                                                                                      16.00
Vacation Pay Out                                                                                   1,055.52
Vacation                  11/25/2018-12/01/2018                 8       14.99         119.92       1,325.12


Earnings                                                                              604.40      31,554.70 Employee Taxes                              128.79        5,553.86

                                Pre Tax Deductions                                                                       Post Tax Deductions
Description                                                 Amount                   YTD Description                                                   Amount             YTD
401(k) Employee Contribution                                                     1,512.57 Accident Insurance                                             2.37           116.13
Dental Insurance                                                 6.36              311.64 United Way Contribution (United Way Northwest GA)              2.00            98.00
Medical Insurance                                               22.80            1,117.20
Vision Insurance                                                 0.96               47.04


Pre Tax Deductions                                              30.12            2,988.45 Post Tax Deductions                                             4.37          214.13

                                Employer Paid Benefits                                                                       Taxable Wages
Description                                                 Amount                   YTD    Description                                                Amount             YTD
401k Match                                                                         756.25   OASDI - Taxable Wages                                       574.28       30,078.82
AD&D                                                           0.15                  7.32   Medicare - Taxable Wages                                    574.28       30,078.82
Basic Life Ins Costs - ER                                      0.48                 23.49   Federal Withholding - Taxable Wages                         574.28       28,566.25
Dental Cost - ER                                               0.83                 40.67
Medical Cost - ER                                             99.41              4,871.09
Short Term Disability Costs - ER                               3.49                171.01
Employer Paid Benefits                                       104.36              5,869.83

                                                                                                          Federal                                                         State
Marital Status                                                          Married but withhold at higher Single rate                                                   A - Single
Allowances                                                                                                       0                                                            0
Additional Withholding                                                                                           0                                                            0

                                                                                Payment Information
Bank                                      Account Name                                        Account Number                        USD Amount        Payment Amount
Bank of America N.A.                      Bank of America N.A. ******2303                     ******2303                                                       441.12     USD
           Case 19-40682-pwb                    Doc 24           Filed 06/12/19 Entered 06/12/19 10:22:57                                        Desc Main
                                                                Document     Page 18 of 30




                                                     Shaw Industries Group, Inc. P. O. Box 2128 Dalton, GA 30722-2128
Name                              Company                                          Employee ID     Pay Period Begin      Pay Period End          Check Date      Check Number
Daniel Salazar                    Shaw Industries Group, Inc.                      0007364873           12/02/2018           12/08/2018          12/13/2018

                                                         Gross Pay          Pre Tax Deductions            Employee Taxes        Post Tax Deductions                   Net Pay
Current                                                     605.60                       30.12                    129.11                       4.37                    442.00
YTD                                                      32,056.04                    3,018.57                  5,682.97                    218.50                  23,136.00

                                             Earnings                                                                                 Employee Taxes
Description               Dates                           Hours          Rate        Amount            YTD    Description                              Amount             YTD
3rd Shift                 12/02/2018-12/08/2018             40          15.14         605.60      28,175.31   OASDI                                     35.68         1,900.57
Prize/Award                                                                                          104.26   Medicare                                   8.35           444.49
Holiday                                                                                              954.08   Federal Withholding                       56.86         1,909.08
Overtime                                                                                               5.31   State Tax - GA                            28.22         1,428.83
Overtime 3rd Shift                                                                                   497.70
Base Pay                                                                                              27.00
Training Premium                                                                                      16.00
Vacation Pay Out                                                                                   1,055.52
Vacation                                                                                           1,325.12


Earnings                                                                              605.60      32,160.30 Employee Taxes                              129.11        5,682.97

                                Pre Tax Deductions                                                                       Post Tax Deductions
Description                                                 Amount                   YTD Description                                                   Amount             YTD
401(k) Employee Contribution                                                     1,512.57 Accident Insurance                                             2.37           118.50
Dental Insurance                                                 6.36              318.00 United Way Contribution (United Way Northwest GA)              2.00           100.00
Medical Insurance                                               22.80            1,140.00
Vision Insurance                                                 0.96               48.00


Pre Tax Deductions                                              30.12            3,018.57 Post Tax Deductions                                             4.37          218.50

                                Employer Paid Benefits                                                                       Taxable Wages
Description                                                 Amount                   YTD    Description                                                Amount             YTD
401k Match                                                                         756.25   OASDI - Taxable Wages                                       575.48       30,654.30
AD&D                                                           0.15                  7.47   Medicare - Taxable Wages                                    575.48       30,654.30
Basic Life Ins Costs - ER                                      0.48                 23.97   Federal Withholding - Taxable Wages                         575.48       29,141.73
Dental Cost - ER                                               0.83                 41.50
Medical Cost - ER                                             99.41              4,970.50
Short Term Disability Costs - ER                               3.49                174.50
Employer Paid Benefits                                       104.36              5,974.19

                                                                                                          Federal                                                         State
Marital Status                                                          Married but withhold at higher Single rate                                                   A - Single
Allowances                                                                                                       0                                                            0
Additional Withholding                                                                                           0                                                            0

                                                                                Payment Information
Bank                                      Account Name                                        Account Number                        USD Amount        Payment Amount
Bank of America N.A.                      Bank of America N.A. ******2303                     ******2303                                                       442.00     USD
           Case 19-40682-pwb                    Doc 24           Filed 06/12/19 Entered 06/12/19 10:22:57                                        Desc Main
                                                                Document     Page 19 of 30




                                                     Shaw Industries Group, Inc. P. O. Box 2128 Dalton, GA 30722-2128
Name                              Company                                          Employee ID     Pay Period Begin      Pay Period End          Check Date      Check Number
Daniel Salazar                    Shaw Industries Group, Inc.                      0007364873           12/09/2018           12/15/2018          12/20/2018

                                                         Gross Pay          Pre Tax Deductions            Employee Taxes        Post Tax Deductions                   Net Pay
Current                                                     605.60                       30.12                    129.10                       4.37                    442.01
YTD                                                      32,661.64                    3,048.69                  5,812.07                    222.87                  23,578.01

                                             Earnings                                                                                 Employee Taxes
Description               Dates                           Hours          Rate        Amount            YTD    Description                              Amount             YTD
3rd Shift                 12/09/2018-12/15/2018             40          15.14         605.60      28,780.91   OASDI                                     35.68         1,936.25
Prize/Award                                                                                          104.26   Medicare                                   8.34           452.83
Holiday                                                                                              954.08   Federal Withholding                       56.86         1,965.94
Overtime                                                                                               5.31   State Tax - GA                            28.22         1,457.05
Overtime 3rd Shift                                                                                   497.70
Base Pay                                                                                              27.00
Training Premium                                                                                      16.00
Vacation Pay Out                                                                                   1,055.52
Vacation                                                                                           1,325.12


Earnings                                                                              605.60      32,765.90 Employee Taxes                              129.10        5,812.07

                                Pre Tax Deductions                                                                       Post Tax Deductions
Description                                                 Amount                   YTD Description                                                   Amount             YTD
401(k) Employee Contribution                                                     1,512.57 Accident Insurance                                             2.37           120.87
Dental Insurance                                                 6.36              324.36 United Way Contribution (United Way Northwest GA)              2.00           102.00
Medical Insurance                                               22.80            1,162.80
Vision Insurance                                                 0.96               48.96


Pre Tax Deductions                                              30.12            3,048.69 Post Tax Deductions                                             4.37          222.87

                                Employer Paid Benefits                                                                       Taxable Wages
Description                                                 Amount                   YTD    Description                                                Amount             YTD
401k Match                                                                         756.25   OASDI - Taxable Wages                                       575.48       31,229.78
AD&D                                                           0.15                  7.62   Medicare - Taxable Wages                                    575.48       31,229.78
Basic Life Ins Costs - ER                                      0.48                 24.45   Federal Withholding - Taxable Wages                         575.48       29,717.21
Dental Cost - ER                                               0.83                 42.33
Medical Cost - ER                                             99.41              5,069.91
Short Term Disability Costs - ER                               3.49                177.99
Employer Paid Benefits                                       104.36              6,078.55

                                                                                                          Federal                                                         State
Marital Status                                                          Married but withhold at higher Single rate                                                   A - Single
Allowances                                                                                                       0                                                            0
Additional Withholding                                                                                           0                                                            0

                                                                                Payment Information
Bank                                      Account Name                                        Account Number                        USD Amount        Payment Amount
Bank of America N.A.                      Bank of America N.A. ******2303                     ******2303                                                       442.01     USD
           Case 19-40682-pwb                    Doc 24           Filed 06/12/19 Entered 06/12/19 10:22:57                                        Desc Main
                                                                Document     Page 20 of 30




                                                      Shaw Industries Group, Inc. P. O. Box 2128 Dalton, GA 30722-2128
Name                              Company                                          Employee ID     Pay Period Begin      Pay Period End          Check Date      Check Number
Daniel Salazar                    Shaw Industries Group, Inc.                      0007364873           12/16/2018           12/22/2018          12/27/2018

                                                          Gross Pay         Pre Tax Deductions            Employee Taxes        Post Tax Deductions                   Net Pay
Current                                                      604.40                      30.12                    128.79                       4.37                    441.12
YTD                                                       33,266.04                   3,078.81                  5,940.86                    227.24                  24,019.13

                                               Earnings                                                                               Employee Taxes
Description                 Dates                          Hours         Rate        Amount            YTD    Description                              Amount             YTD
3rd Shift                   12/16/2018-12/22/2018            32         15.14         484.48      29,265.39   OASDI                                     35.60         1,971.85
Prize/Award                                                                                          104.26   Medicare                                   8.33           461.16
Holiday                                                                                              954.08   Federal Withholding                       56.71         2,022.65
Overtime                                                                                               5.31   State Tax - GA                            28.15         1,485.20
Overtime 3rd Shift                                                                                   497.70
Base Pay                                                                                              27.00
Training Premium                                                                                      16.00
Vacation Pay Out                                                                                   1,055.52
Vacation                    12/16/2018-12/22/2018               8       14.99         119.92       1,445.04


Earnings                                                                              604.40      33,370.30 Employee Taxes                              128.79        5,940.86

                                 Pre Tax Deductions                                                                      Post Tax Deductions
Description                                                  Amount                  YTD Description                                                   Amount             YTD
401(k) Employee Contribution                                                     1,512.57 Accident Insurance                                             2.37           123.24
Dental Insurance                                                 6.36              330.72 United Way Contribution (United Way Northwest GA)              2.00           104.00
Medical Insurance                                               22.80            1,185.60
Vision Insurance                                                 0.96               49.92


Pre Tax Deductions                                              30.12            3,078.81 Post Tax Deductions                                             4.37          227.24

                               Employer Paid Benefits                                                                        Taxable Wages
Description                                                  Amount                  YTD    Description                                                Amount             YTD
401k Match                                                                         756.25   OASDI - Taxable Wages                                       574.28       31,804.06
AD&D                                                            0.15                 7.77   Medicare - Taxable Wages                                    574.28       31,804.06
Basic Life Ins Costs - ER                                       0.48                24.93   Federal Withholding - Taxable Wages                         574.28       30,291.49
Dental Cost - ER                                                0.83                43.16
Medical Cost - ER                                              99.41             5,169.32
Details Not Displayed                                         203.49               381.48
Employer Paid Benefits                                        304.36             6,382.91

                                                                                                          Federal                                                         State
Marital Status                                                          Married but withhold at higher Single rate                                                   A - Single
Allowances                                                                                                       0                                                            0
Additional Withholding                                                                                           0                                                            0

                                                                                Payment Information
Bank                                      Account Name                                        Account Number                        USD Amount        Payment Amount
Bank of America N.A.                      Bank of America N.A. ******2303                     ******2303                                                       441.12     USD
           Case 19-40682-pwb                    Doc 24           Filed 06/12/19 Entered 06/12/19 10:22:57                                        Desc Main
                                                                Document     Page 21 of 30




                                                     Shaw Industries Group, Inc. P. O. Box 2128 Dalton, GA 30722-2128
Name                              Company                                          Employee ID      Pay Period Begin     Pay Period End          Check Date      Check Number
Daniel Salazar                    Shaw Industries Group, Inc.                      0007364873            12/23/2018          12/29/2018          01/03/2019

                                                         Gross Pay          Pre Tax Deductions             Employee Taxes       Post Tax Deductions                    Net Pay
Current                                                     119.92                      42.17                        6.42                    22.36                       48.97
YTD                                                         473.69                      42.17                       75.37                    22.36                      333.79

                                             Earnings                                                                                Employee Taxes
Description               Dates                           Hours          Rate        Amount            YTD Description                                 Amount             YTD
Holiday                   12/23/2018-12/29/2018               8         14.99         119.92         119.92 OASDI                                        4.82            26.75
Vacation Pay Out                                                                                     353.77 Medicare                                     1.13             6.26
                                                                                                            Federal Withholding                          0.47            30.42
                                                                                                            State Tax - GA                               0.00            11.94




Earnings                                                                              119.92         473.69 Employee Taxes                                6.42           75.37

                                Pre Tax Deductions                                                                         Post Tax Deductions
Description                                                 Amount                   YTD    Description                                               Amount              YTD
Dental Insurance                                              6.36                   6.36   Optional Short Term Disability                              1.55              1.55
Health Savings Account                                       10.00                  10.00   OTL Employee                                                0.81              0.81
Medical Insurance                                            24.85                  24.85   United Way Contribution (United Way Northwest GA)          20.00             20.00
Vision Insurance                                              0.96                   0.96


Pre Tax Deductions                                              42.17               42.17 Post Tax Deductions                                           22.36            22.36

                                Employer Paid Benefits                                                                       Taxable Wages
Description                                                 Amount                   YTD    Description                                               Amount              YTD
AD&D                                                           0.15                  0.15   OASDI - Taxable Wages                                      77.75            431.52
Basic Life Ins Costs - ER                                      0.48                  0.48   Medicare - Taxable Wages                                   77.75            431.52
Dental Cost - ER                                               0.83                  0.83   Federal Withholding - Taxable Wages                        77.75            431.52
Medical Cost - ER                                            105.52                105.52
Short Term Disability Costs - ER                               3.19                  3.19

Employer Paid Benefits                                       110.17                110.17

                                                                                                          Federal                                                         State
Marital Status                                                          Married but withhold at higher Single rate                                                   A - Single
Allowances                                                                                                       0                                                            0
Additional Withholding                                                                                           0                                                            0

                                                                                Payment Information
Bank                                      Account Name                                        Account Number                      USD Amount          Payment Amount
Bank of America N.A.                      Bank of America N.A. ******2303                     ******2303                                                       48.97      USD
           Case 19-40682-pwb                  Doc 24           Filed 06/12/19 Entered 06/12/19 10:22:57                                    Desc Main
                                                              Document     Page 22 of 30




                                                  Shaw Industries Group, Inc. P. O. Box 2128 Dalton, GA 30722-2128
Name                            Company                                       Employee ID      Pay Period Begin      Pay Period End        Check Date       Check Number
Daniel Salazar                  Shaw Industries Group, Inc.                   0007364873            12/23/2018           12/29/2018        01/03/2019

                                                       Gross Pay        Pre Tax Deductions            Employee Taxes       Post Tax Deductions                     Net Pay
Current                                                   353.77                      0.00                     68.95                      0.00                      284.82
YTD                                                       353.77                      0.00                     68.95                      0.00                      284.82

                                            Earnings                                                                            Employee Taxes
Description              Dates                          Hours       Rate        Amount             YTD Description                                Amount              YTD
Vacation Pay Out         12/23/2018-12/29/2018           23.6      14.99         353.77          353.77 OASDI                                      21.93             21.93
                                                                                                        Medicare                                    5.13              5.13
                                                                                                        Federal Withholding                        29.95             29.95
                                                                                                        State Tax - GA                             11.94             11.94




Earnings                                                                         353.77          353.77 Employee Taxes                              68.95            68.95

                                                                             Taxable Wages
Description                                                                                                                    Amount                                 YTD
OASDI - Taxable Wages                                                                                                           353.77                              353.77
Medicare - Taxable Wages                                                                                                        353.77                              353.77
Federal Withholding - Taxable Wages                                                                                             353.77                              353.77




                                                                                                      Federal                                                        State
Marital Status                                                      Married but withhold at higher Single rate                                                  A - Single
Allowances                                                                                                   0                                                           0
Additional Withholding                                                                                       0                                                           0

                                                                           Payment Information
Bank                                    Account Name                                     Account Number                       USD Amount         Payment Amount
Bank of America N.A.                    Bank of America N.A. ******2303                  ******2303                                                       284.82     USD
           Case 19-40682-pwb                    Doc 24           Filed 06/12/19 Entered 06/12/19 10:22:57                                        Desc Main
                                                                Document     Page 23 of 30




                                                     Shaw Industries Group, Inc. P. O. Box 2128 Dalton, GA 30722-2128
Name                              Company                                          Employee ID      Pay Period Begin     Pay Period End          Check Date      Check Number
Daniel Salazar                    Shaw Industries Group, Inc.                      0007364873            12/30/2018          01/05/2019          01/10/2019

                                                         Gross Pay          Pre Tax Deductions             Employee Taxes       Post Tax Deductions                     Net Pay
Current                                                     359.76                      67.36                       55.29                      4.41                      232.70
YTD                                                         833.45                     109.53                      130.66                    26.77                       566.49

                                             Earnings                                                                                 Employee Taxes
Description               Dates                           Hours          Rate         Amount           YTD    Description                              Amount              YTD
Holiday                   12/30/2018-01/05/2019               8         14.99          119.92        239.84   OASDI                                     19.69             46.44
Vacation Pay Out                                                                                     353.77   Medicare                                   4.60             10.86
Vacation                  12/30/2018-01/05/2019                 16      14.99         239.84         239.84   Federal Withholding                       22.59             53.01
                                                                                                              State Tax - GA                             8.41             20.35




Earnings                                                                              359.76         833.45 Employee Taxes                               55.29           130.66

                                Pre Tax Deductions                                                                         Post Tax Deductions
Description                                                 Amount                   YTD    Description                                                Amount              YTD
401(k) Employee Contribution                                 25.19                  25.19   Critical Care                                                2.05              2.05
Dental Insurance                                              6.36                  12.72   Optional Short Term Disability                               1.55              3.10
Health Savings Account                                       10.00                  20.00   OTL Employee                                                 0.81              1.62
Medical Insurance                                            24.85                  49.70   United Way Contribution (United Way Northwest GA)                             20.00
Vision Insurance                                              0.96                   1.92

Pre Tax Deductions                                              67.36              109.53 Post Tax Deductions                                             4.41            26.77

                                Employer Paid Benefits                                                                       Taxable Wages
Description                                                 Amount                   YTD    Description                                                Amount              YTD
401k Match                                                    12.60                 12.60   OASDI - Taxable Wages                                       317.59           749.11
AD&D                                                           0.15                  0.30   Medicare - Taxable Wages                                    317.59           749.11
Basic Life Ins Costs - ER                                      0.48                  0.96   Federal Withholding - Taxable Wages                         292.40           723.92
Dental Cost - ER                                               0.83                  1.66
Medical Cost - ER                                            105.52                211.04
Short Term Disability Costs - ER                               3.19                  6.38
Employer Paid Benefits                                       122.77                232.94

                                                                                                          Federal                                                         State
Marital Status                                                          Married but withhold at higher Single rate                                                   A - Single
Allowances                                                                                                       0                                                            0
Additional Withholding                                                                                           0                                                            0

                                                                                Payment Information
Bank                                      Account Name                                        Account Number                        USD Amount        Payment Amount
Bank of America N.A.                      Bank of America N.A. ******2303                     ******2303                                                       232.70     USD
           Case 19-40682-pwb                    Doc 24           Filed 06/12/19 Entered 06/12/19 10:22:57                                        Desc Main
                                                                Document     Page 24 of 30




                                                     Shaw Industries Group, Inc. P. O. Box 2128 Dalton, GA 30722-2128
Name                              Company                                          Employee ID      Pay Period Begin     Pay Period End          Check Date      Check Number
Daniel Salazar                    Shaw Industries Group, Inc.                      0007364873            01/06/2019          01/12/2019          01/17/2019

                                                         Gross Pay          Pre Tax Deductions             Employee Taxes       Post Tax Deductions                     Net Pay
Current                                                     605.89                      84.59                      114.77                      4.41                      402.12
YTD                                                       1,439.34                     194.12                      245.43                    31.18                       968.61

                                             Earnings                                                                                 Employee Taxes
Description               Dates                           Hours          Rate         Amount           YTD    Description                              Amount              YTD
3rd Shift                 01/06/2019-01/12/2019            31.9         15.14          482.97        482.97   OASDI                                     34.96             81.40
Holiday                                                                                              239.84   Medicare                                   8.18             19.04
Base Pay                  01/06/2019-01/12/2019              0.2        14.99            3.00          3.00   Federal Withholding                       50.06            103.07
Vacation Pay Out                                                                                     353.77   State Tax - GA                            21.57             41.92
Vacation                  01/06/2019-01/12/2019                 8       14.99         119.92         359.76




Earnings                                                                              605.89        1,439.34 Employee Taxes                             114.77           245.43

                                Pre Tax Deductions                                                                         Post Tax Deductions
Description                                                 Amount                   YTD    Description                                                Amount              YTD
401(k) Employee Contribution                                 42.42                  67.61   Critical Care                                                2.05              4.10
Dental Insurance                                              6.36                  19.08   Optional Short Term Disability                               1.55              4.65
Health Savings Account                                       10.00                  30.00   OTL Employee                                                 0.81              2.43
Medical Insurance                                            24.85                  74.55   United Way Contribution (United Way Northwest GA)                             20.00
Vision Insurance                                              0.96                   2.88

Pre Tax Deductions                                              84.59              194.12 Post Tax Deductions                                             4.41            31.18

                                Employer Paid Benefits                                                                       Taxable Wages
Description                                                 Amount                   YTD    Description                                                Amount             YTD
401k Match                                                    21.21                 33.81   OASDI - Taxable Wages                                       563.72        1,312.83
AD&D                                                           0.15                  0.45   Medicare - Taxable Wages                                    563.72        1,312.83
Basic Life Ins Costs - ER                                      0.48                  1.44   Federal Withholding - Taxable Wages                         521.30        1,245.22
Dental Cost - ER                                               0.83                  2.49
Medical Cost - ER                                            105.52                316.56
Short Term Disability Costs - ER                               3.19                  9.57
Employer Paid Benefits                                       131.38                364.32

                                                                                                          Federal                                                         State
Marital Status                                                          Married but withhold at higher Single rate                                                   A - Single
Allowances                                                                                                       0                                                            0
Additional Withholding                                                                                           0                                                            0

                                                                                Payment Information
Bank                                      Account Name                                        Account Number                        USD Amount        Payment Amount
Bank of America N.A.                      Bank of America N.A. ******2303                     ******2303                                                       402.12     USD
           Case 19-40682-pwb                    Doc 24           Filed 06/12/19 Entered 06/12/19 10:22:57                                         Desc Main
                                                                Document     Page 25 of 30




                                                     Shaw Industries Group, Inc. P. O. Box 2128 Dalton, GA 30722-2128
Name                              Company                                          Employee ID      Pay Period Begin      Pay Period End          Check Date      Check Number
Daniel Salazar                    Shaw Industries Group, Inc.                      0007364873            01/13/2019           01/19/2019          01/24/2019

                                                         Gross Pay          Pre Tax Deductions             Employee Taxes        Post Tax Deductions                   Net Pay
Current                                                     605.60                      84.57                      114.68                       4.41                    401.94
YTD                                                       2,044.94                     278.69                      360.11                     35.59                   1,370.55

                                             Earnings                                                                                  Employee Taxes
Description               Dates                           Hours          Rate         Amount            YTD    Description                              Amount             YTD
3rd Shift                 01/13/2019-01/19/2019             40          15.14          605.60       1,088.57   OASDI                                     34.93           116.33
Holiday                                                                                               239.84   Medicare                                   8.17            27.21
Base Pay                                                                                                3.00   Federal Withholding                       50.02           153.09
Vacation Pay Out                                                                                      353.77   State Tax - GA                            21.56            63.48
Vacation                                                                                              359.76




Earnings                                                                              605.60        2,044.94 Employee Taxes                              114.68          360.11

                                Pre Tax Deductions                                                                         Post Tax Deductions
Description                                                 Amount                   YTD    Description                                                 Amount             YTD
401(k) Employee Contribution                                 42.40                 110.01   Critical Care                                                 2.05             6.15
Dental Insurance                                              6.36                  25.44   Optional Short Term Disability                                1.55             6.20
Health Savings Account                                       10.00                  40.00   OTL Employee                                                  0.81             3.24
Medical Insurance                                            24.85                  99.40   United Way Contribution (United Way Northwest GA)                             20.00
Vision Insurance                                              0.96                   3.84

Pre Tax Deductions                                              84.57              278.69 Post Tax Deductions                                              4.41           35.59

                                Employer Paid Benefits                                                                       Taxable Wages
Description                                                 Amount                   YTD    Description                                                 Amount             YTD
401k Match                                                    21.20                 55.01   OASDI - Taxable Wages                                        563.43        1,876.26
AD&D                                                           0.15                  0.60   Medicare - Taxable Wages                                     563.43        1,876.26
Basic Life Ins Costs - ER                                      0.50                  1.94   Federal Withholding - Taxable Wages                          521.03        1,766.25
Dental Cost - ER                                               0.83                  3.32
Medical Cost - ER                                            105.52                422.08
Short Term Disability Costs - ER                               3.19                 12.76
Employer Paid Benefits                                       131.39                495.71

                                                                                                          Federal                                                          State
Marital Status                                                          Married but withhold at higher Single rate                                                    A - Single
Allowances                                                                                                       0                                                             0
Additional Withholding                                                                                           0                                                             0

                                                                                Payment Information
Bank                                      Account Name                                        Account Number                         USD Amount        Payment Amount
Bank of America N.A.                      Bank of America N.A. ******2303                     ******2303                                                        401.94     USD
           Case 19-40682-pwb                    Doc 24           Filed 06/12/19 Entered 06/12/19 10:22:57                                         Desc Main
                                                                Document     Page 26 of 30




                                                     Shaw Industries Group, Inc. P. O. Box 2128 Dalton, GA 30722-2128
Name                              Company                                          Employee ID      Pay Period Begin      Pay Period End          Check Date      Check Number
Daniel Salazar                    Shaw Industries Group, Inc.                      0007364873            01/20/2019           01/26/2019          01/31/2019

                                                         Gross Pay          Pre Tax Deductions             Employee Taxes        Post Tax Deductions                   Net Pay
Current                                                     630.61                      86.32                      120.71                       4.41                    419.17
YTD                                                       2,675.55                     365.01                      480.82                     40.00                   1,789.72

                                             Earnings                                                                                  Employee Taxes
Description               Dates                           Hours          Rate         Amount            YTD    Description                              Amount             YTD
3rd Shift                 01/20/2019-01/26/2019             40          15.59          623.60       1,712.17   OASDI                                     36.48           152.81
Holiday                                                                                               239.84   Medicare                                   8.53            35.74
Overtime 3rd Shift        01/20/2019-01/26/2019              0.3         7.87            2.37           2.37   Federal Withholding                       52.81           205.90
Base Pay                  01/20/2019-01/26/2019              0.3        15.44            4.64           7.64   State Tax - GA                            22.89            86.37
Vacation Pay Out                                                                                      353.77
Vacation                                                                                              359.76




Earnings                                                                              630.61        2,675.55 Employee Taxes                              120.71          480.82

                                Pre Tax Deductions                                                                         Post Tax Deductions
Description                                                 Amount                   YTD    Description                                                 Amount             YTD
401(k) Employee Contribution                                 44.15                 154.16   Critical Care                                                 2.05             8.20
Dental Insurance                                              6.36                  31.80   Optional Short Term Disability                                1.55             7.75
Health Savings Account                                       10.00                  50.00   OTL Employee                                                  0.81             4.05
Medical Insurance                                            24.85                 124.25   United Way Contribution (United Way Northwest GA)                             20.00
Vision Insurance                                              0.96                   4.80

Pre Tax Deductions                                              86.32              365.01 Post Tax Deductions                                              4.41           40.00

                                Employer Paid Benefits                                                                       Taxable Wages
Description                                                 Amount                   YTD    Description                                                 Amount             YTD
401k Match                                                    22.08                 77.09   OASDI - Taxable Wages                                        588.44        2,464.70
AD&D                                                           0.15                  0.75   Medicare - Taxable Wages                                     588.44        2,464.70
Basic Life Ins Costs - ER                                      0.50                  2.44   Federal Withholding - Taxable Wages                          544.29        2,310.54
Dental Cost - ER                                               0.83                  4.15
Medical Cost - ER                                            105.52                527.60
Short Term Disability Costs - ER                               3.19                 15.95
Employer Paid Benefits                                       132.27                627.98

                                                                                                          Federal                                                          State
Marital Status                                                          Married but withhold at higher Single rate                                                    A - Single
Allowances                                                                                                       0                                                             0
Additional Withholding                                                                                           0                                                             0

                                                                                Payment Information
Bank                                      Account Name                                        Account Number                         USD Amount        Payment Amount
Bank of America N.A.                      Bank of America N.A. ******2303                     ******2303                                                        419.17     USD
           Case 19-40682-pwb                    Doc 24           Filed 06/12/19 Entered 06/12/19 10:22:57                                         Desc Main
                                                                Document     Page 27 of 30




                                                     Shaw Industries Group, Inc. P. O. Box 2128 Dalton, GA 30722-2128
Name                              Company                                          Employee ID      Pay Period Begin      Pay Period End          Check Date      Check Number
Daniel Salazar                    Shaw Industries Group, Inc.                      0007364873            01/27/2019           02/02/2019          02/07/2019

                                                         Gross Pay          Pre Tax Deductions             Employee Taxes        Post Tax Deductions                   Net Pay
Current                                                     621.80                      85.70                      118.59                       4.41                    413.10
YTD                                                       3,297.35                     450.71                      599.41                     44.41                   2,202.82

                                             Earnings                                                                                  Employee Taxes
Description               Dates                           Hours          Rate         Amount            YTD    Description                              Amount             YTD
3rd Shift                 01/27/2019-02/02/2019             28          15.59          436.52       2,148.69   OASDI                                     35.94           188.75
Holiday                                                                                               239.84   Medicare                                   8.40            44.14
Overtime 3rd Shift                                                                                      2.37   Federal Withholding                       51.83           257.73
Base Pay                                                                                                7.64   State Tax - GA                            22.42           108.79
Vacation Pay Out                                                                                      353.77
Vacation                  01/27/2019-02/02/2019                 12      15.44         185.28          545.04




Earnings                                                                              621.80        3,297.35 Employee Taxes                              118.59          599.41

                                Pre Tax Deductions                                                                         Post Tax Deductions
Description                                                 Amount                   YTD    Description                                                 Amount             YTD
401(k) Employee Contribution                                 43.53                 197.69   Critical Care                                                 2.05            10.25
Dental Insurance                                              6.36                  38.16   Optional Short Term Disability                                1.55             9.30
Health Savings Account                                       10.00                  60.00   OTL Employee                                                  0.81             4.86
Medical Insurance                                            24.85                 149.10   United Way Contribution (United Way Northwest GA)                             20.00
Vision Insurance                                              0.96                   5.76

Pre Tax Deductions                                              85.70              450.71 Post Tax Deductions                                              4.41           44.41

                                Employer Paid Benefits                                                                       Taxable Wages
Description                                                 Amount                   YTD    Description                                                 Amount             YTD
401k Match                                                    21.76                 98.85   OASDI - Taxable Wages                                        579.63        3,044.33
AD&D                                                           0.15                  0.90   Medicare - Taxable Wages                                     579.63        3,044.33
Basic Life Ins Costs - ER                                      0.50                  2.94   Federal Withholding - Taxable Wages                          536.10        2,846.64
Dental Cost - ER                                               0.83                  4.98
Medical Cost - ER                                            105.52                633.12
Short Term Disability Costs - ER                               3.19                 19.14
Employer Paid Benefits                                       131.95                759.93

                                                                                                          Federal                                                          State
Marital Status                                                          Married but withhold at higher Single rate                                                    A - Single
Allowances                                                                                                       0                                                             0
Additional Withholding                                                                                           0                                                             0

                                                                                Payment Information
Bank                                      Account Name                                        Account Number                         USD Amount        Payment Amount
Bank of America N.A.                      Bank of America N.A. ******2303                     ******2303                                                        413.10     USD
           Case 19-40682-pwb                    Doc 24           Filed 06/12/19 Entered 06/12/19 10:22:57                                         Desc Main
                                                                Document     Page 28 of 30




                                                     Shaw Industries Group, Inc. P. O. Box 2128 Dalton, GA 30722-2128
Name                              Company                                          Employee ID      Pay Period Begin      Pay Period End          Check Date      Check Number
Daniel Salazar                    Shaw Industries Group, Inc.                      0007364873            02/03/2019           02/09/2019          02/14/2019

                                                         Gross Pay          Pre Tax Deductions             Employee Taxes        Post Tax Deductions                   Net Pay
Current                                                     623.60                      85.83                      119.03                       4.41                    414.33
YTD                                                       3,920.95                     536.54                      718.44                     48.82                   2,617.15

                                             Earnings                                                                                  Employee Taxes
Description               Dates                           Hours          Rate         Amount            YTD    Description                              Amount             YTD
3rd Shift                 02/03/2019-02/09/2019             40          15.59          623.60       2,772.29   OASDI                                     36.05           224.80
Holiday                                                                                               239.84   Medicare                                   8.43            52.57
Overtime 3rd Shift                                                                                      2.37   Federal Withholding                       52.03           309.76
Base Pay                                                                                                7.64   State Tax - GA                            22.52           131.31
Vacation Pay Out                                                                                      353.77
Vacation                                                                                              545.04




Earnings                                                                              623.60        3,920.95 Employee Taxes                              119.03          718.44

                                Pre Tax Deductions                                                                         Post Tax Deductions
Description                                                 Amount                   YTD    Description                                                 Amount             YTD
401(k) Employee Contribution                                 43.66                 241.35   Critical Care                                                 2.05            12.30
Dental Insurance                                              6.36                  44.52   Optional Short Term Disability                                1.55            10.85
Health Savings Account                                       10.00                  70.00   OTL Employee                                                  0.81             5.67
Medical Insurance                                            24.85                 173.95   United Way Contribution (United Way Northwest GA)                             20.00
Vision Insurance                                              0.96                   6.72

Pre Tax Deductions                                              85.83              536.54 Post Tax Deductions                                              4.41           48.82

                                Employer Paid Benefits                                                                       Taxable Wages
Description                                                 Amount                   YTD    Description                                                 Amount             YTD
401k Match                                                    21.83                120.68   OASDI - Taxable Wages                                        581.43        3,625.76
AD&D                                                           0.08                  0.98   Medicare - Taxable Wages                                     581.43        3,625.76
Basic Life Ins Costs - ER                                      0.30                  3.24   Federal Withholding - Taxable Wages                          537.77        3,384.41
Dental Cost - ER                                               0.83                  5.81
Medical Cost - ER                                            105.52                738.64
Short Term Disability Costs - ER                               3.19                 22.33
Employer Paid Benefits                                       131.75                891.68

                                                                                                          Federal                                                          State
Marital Status                                                          Married but withhold at higher Single rate                                                    A - Single
Allowances                                                                                                       0                                                             0
Additional Withholding                                                                                           0                                                             0

                                                                                Payment Information
Bank                                      Account Name                                        Account Number                         USD Amount        Payment Amount
Bank of America N.A.                      Bank of America N.A. ******2303                     ******2303                                                        414.33     USD
           Case 19-40682-pwb                    Doc 24           Filed 06/12/19 Entered 06/12/19 10:22:57                                         Desc Main
                                                                Document     Page 29 of 30




                                                     Shaw Industries Group, Inc. P. O. Box 2128 Dalton, GA 30722-2128
Name                              Company                                          Employee ID      Pay Period Begin      Pay Period End          Check Date      Check Number
Daniel Salazar                    Shaw Industries Group, Inc.                      0007364873            02/10/2019           02/16/2019          02/21/2019

                                                         Gross Pay          Pre Tax Deductions             Employee Taxes        Post Tax Deductions                   Net Pay
Current                                                     622.40                      85.74                      118.74                       4.41                    413.51
YTD                                                       4,543.35                     622.28                      837.18                     53.23                   3,030.66

                                             Earnings                                                                                  Employee Taxes
Description               Dates                           Hours          Rate         Amount            YTD    Description                              Amount             YTD
3rd Shift                 02/10/2019-02/16/2019             32          15.59          498.88       3,271.17   OASDI                                     35.97           260.77
Holiday                                                                                               239.84   Medicare                                   8.42            60.99
Overtime 3rd Shift                                                                                      2.37   Federal Withholding                       51.90           361.66
Base Pay                                                                                                7.64   State Tax - GA                            22.45           153.76
Vacation Pay Out                                                                                      353.77
Vacation                  02/10/2019-02/16/2019                 8       15.44         123.52          668.56




Earnings                                                                              622.40        4,543.35 Employee Taxes                              118.74          837.18

                                Pre Tax Deductions                                                                         Post Tax Deductions
Description                                                 Amount                   YTD    Description                                                 Amount             YTD
401(k) Employee Contribution                                 43.57                 284.92   Critical Care                                                 2.05            14.35
Dental Insurance                                              6.36                  50.88   Optional Short Term Disability                                1.55            12.40
Health Savings Account                                       10.00                  80.00   OTL Employee                                                  0.81             6.48
Medical Insurance                                            24.85                 198.80   United Way Contribution (United Way Northwest GA)                             20.00
Vision Insurance                                              0.96                   7.68

Pre Tax Deductions                                              85.74              622.28 Post Tax Deductions                                              4.41           53.23

                                Employer Paid Benefits                                                                       Taxable Wages
Description                                                 Amount                   YTD    Description                                                 Amount             YTD
401k Match                                                    21.79                142.47   OASDI - Taxable Wages                                        580.23        4,205.99
AD&D                                                           0.08                  1.06   Medicare - Taxable Wages                                     580.23        4,205.99
Basic Life Ins Costs - ER                                      0.30                  3.54   Federal Withholding - Taxable Wages                          536.66        3,921.07
Dental Cost - ER                                               0.83                  6.64
Medical Cost - ER                                            105.52                844.16
Short Term Disability Costs - ER                               3.19                 25.52
Employer Paid Benefits                                       131.71              1,023.39

                                                                                                          Federal                                                          State
Marital Status                                                          Married but withhold at higher Single rate                                                    A - Single
Allowances                                                                                                       0                                                             0
Additional Withholding                                                                                           0                                                             0

                                                                                Payment Information
Bank                                      Account Name                                        Account Number                         USD Amount        Payment Amount
Bank of America N.A.                      Bank of America N.A. ******2303                     ******2303                                                        413.51     USD
           Case 19-40682-pwb                    Doc 24           Filed 06/12/19 Entered 06/12/19 10:22:57                                         Desc Main
                                                                Document     Page 30 of 30




                                                     Shaw Industries Group, Inc. P. O. Box 2128 Dalton, GA 30722-2128
Name                              Company                                          Employee ID      Pay Period Begin      Pay Period End          Check Date      Check Number
Daniel Salazar                    Shaw Industries Group, Inc.                      0007364873            02/17/2019           02/23/2019          02/28/2019

                                                         Gross Pay          Pre Tax Deductions             Employee Taxes        Post Tax Deductions                   Net Pay
Current                                                     631.67                      86.39                      120.97                       4.41                    419.90
YTD                                                       5,175.02                     708.67                      958.15                     57.64                   3,450.56

                                             Earnings                                                                                  Employee Taxes
Description               Dates                           Hours          Rate         Amount            YTD    Description                              Amount             YTD
3rd Shift                 02/17/2019-02/23/2019             32          15.59          498.88       3,770.05   OASDI                                     36.55           297.32
Holiday                                                                                               239.84   Medicare                                   8.54            69.53
Overtime 3rd Shift                                                                                      2.37   Federal Withholding                       52.93           414.59
Base Pay                  02/17/2019-02/23/2019              0.6        15.44            9.27          16.91   State Tax - GA                            22.95           176.71
Vacation Pay Out                                                                                      353.77
Vacation                  02/17/2019-02/23/2019                 8       15.44         123.52          792.08




Earnings                                                                              631.67        5,175.02 Employee Taxes                              120.97          958.15

                                Pre Tax Deductions                                                                         Post Tax Deductions
Description                                                 Amount                   YTD    Description                                                 Amount             YTD
401(k) Employee Contribution                                 44.22                 329.14   Critical Care                                                 2.05            16.40
Dental Insurance                                              6.36                  57.24   Optional Short Term Disability                                1.55            13.95
Health Savings Account                                       10.00                  90.00   OTL Employee                                                  0.81             7.29
Medical Insurance                                            24.85                 223.65   United Way Contribution (United Way Northwest GA)                             20.00
Vision Insurance                                              0.96                   8.64

Pre Tax Deductions                                              86.39              708.67 Post Tax Deductions                                              4.41           57.64

                                Employer Paid Benefits                                                                       Taxable Wages
Description                                                 Amount                   YTD    Description                                                 Amount             YTD
401k Match                                                    22.11                164.58   OASDI - Taxable Wages                                        589.50        4,795.49
AD&D                                                           0.08                  1.14   Medicare - Taxable Wages                                     589.50        4,795.49
Basic Life Ins Costs - ER                                      0.30                  3.84   Federal Withholding - Taxable Wages                          545.28        4,466.35
Dental Cost - ER                                               0.83                  7.47
Medical Cost - ER                                            105.52                949.68
Short Term Disability Costs - ER                               3.19                 28.71
Employer Paid Benefits                                       132.03              1,155.42

                                                                                                          Federal                                                          State
Marital Status                                                          Married but withhold at higher Single rate                                                    A - Single
Allowances                                                                                                       0                                                             0
Additional Withholding                                                                                           0                                                             0

                                                                                Payment Information
Bank                                      Account Name                                        Account Number                         USD Amount        Payment Amount
Bank of America N.A.                      Bank of America N.A. ******2303                     ******2303                                                        419.90     USD
